PER CURIAM.
We conclude that the Department of Revenue filed the complaint in good faith in reliance on the paternity affidavit executed by the mother of the child. Accordingly, we must reverse the order awarding attorney’s fees to the putative father under section 57.105, Florida Statutes (1997). See Department of Revenue v. Hannah, 745 So.2d 1055 (Fla. 3d DCA 1999). We recognize that section 57.105 was revised in 1999 to allow an attorney’s fee if a claim was known to be without support in fact or in law “at any time before trial,” but this case is not governed by the revised version of the statute/
Reversed.
ERVIN, LAWRENCE and PADOVANO, JJ., CONCUR.